DETAILED ACTION
This communication is responsive to the amendment dated 03/16/2022.
Allowable Subject Matter 
Claims 1-8 and 21-33 are allowed.
The present invention is directed to a compression driver for an omnidirectional loudspeaker. All cited prior art show a similar structured compression driver for an omnidirectional loudspeaker as claimed. But the prior art fail to teach a phasing plug having a bottom portion and a top portion, the bottom portion having a concave bottom surface disposed adjacent the convex surface of the diaphragm and defining a compression chamber therebetween, the phasing plug including a plurality of conduits extending through the bottom portion for sound waves to travel, the plurality of conduits converging to form an annular exit of the compression driver, the top portion including a plurality of radially-expanding channels acoustically connected to the annular exit, wherein actuation of the diaphragm by the motor assembly generates sound waves within the compression chamber which travel through the annular exit and the radially-expanding channels to create a generally horizontal 360 degree radiation pattern of the sound waves from the compression driver  as claimed. Those distinct features have been included to the sole independent claims and render the application to be allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment on the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUHAN NI/Primary Examiner, Art Unit 2651